Citation Nr: 1749526	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-31 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a skin disorder (claimed as acne/chloracne), to include as due to herbicide exposure.  

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  

3.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.  

4.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus and/or prostate cancer.  

5.  Entitlement to service connection for a peripheral vascular/arterial disorder, to include as due to diabetes mellitus, prostate cancer, and/or hypertension.  

6.  Entitlement to service connection for a lumbar spine disability, to include as due to diabetes mellitus, prostate cancer, and/or hypertension.  

7.  Entitlement to service connection for arthritis, to include as secondary to diabetes mellitus, prostate cancer, and/or hypertension.  

8.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2014).

The Veteran had active service from July 1965 to May 1967, with additional periods of active duty for training (ACDUTRA) in the United States Army Reserves, including in August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009, May 2010, and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which, in pertinent part, denied entitlement to service connection for acne, diabetes mellitus, prostate cancer, hypertension, arthritis, degenerative spine disease, and peripheral artery disease.  See May 2015 Board Decision (discussing the procedural history of the Veteran's claims).

In a May 2015 decision, the Board remanded the service connection claims for additional development.  That development having been completed, the case has returned to the Board.  

Subsequently, the Veteran perfected an appeal of the RO's March 2016 denial of entitlement to SMC for aid and attendance/housebound status.  As this issue is inextricably intertwined with the previously remanded claims for service connection, the Board has included the issue of entitlement to SMC for aid and attendance/housebound status as part of the present appeal and discusses it below.  

Unfortunately, as will be discussed below, further development is required with regard to the Veteran's claims of entitlement to service connection for a skin disorder and entitlement to SMC based on the need for regular aid and attendance or housebound status.  Accordingly, those issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides while stationed at Fort Chaffee in Arkansas during active service.  

2.  The Veteran has a diagnosis of prostate cancer. 

3.  The Veteran has a diagnosis of type II diabetes mellitus. 

4. The probative evidence of record demonstrates that the Veteran's hypertension, peripheral vascular and arterial disease, lumbar spine disability, and arthritis are causally related to his now-service-connected diabetes mellitus.



CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for prostate cancer have been met.  38 U.S.C. §§ 101, 1110, 1116, 5107 (2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria to establish entitlement to service connection for type II diabetes mellitus having have been met. 38 U.S.C. §§ 101, 1110, 1116, 5107 (2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria are met for service connection for hypertension as secondary to the service-connected diabetes mellitus.  38 U.S.C. § 1101, 1110, 1112, 1113, 5107 (2014); 38 C.F.R. §§ 3.102, 3.310 (2017).

4.  The criteria are met for service connection for peripheral vascular and arterial disease as secondary to the service-connected diabetes mellitus.  38 U.S.C. § 1101, 1110, 1112, 1113, 5107 (2014); 38 C.F.R. §§ 3.102, 3.310 (2017).

5.  The criteria are met for service connection for a low back disorder as secondary to the service-connected diabetes mellitus.  38 U.S.C. § 1101, 1110, 1112, 1113, 5107 (2014); 38 C.F.R. §§ 3.102, 3.310 (2017).

6.  The criteria are met for service connection for arthritis as secondary to the service-connected diabetes mellitus.  38 U.S.C. § 1101, 1110, 1112, 1113, 5107 (2014); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2014); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The term "active military, naval, or air service" is defined to include active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty.  38 U.S.C. § 101(24) (2014); see also 38 C.F.R. § 3.6(a) (2017).  ACDUTRA includes full time duty in the Armed Forces performed by members of the Reserves for training purposes, such as annual training (as opposed to weekend drills).  38 U.S.C. § 101(22) (2014); see also 38 C.F.R. § 3.6(c) (2017).  

To establish status as a Veteran based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a) (2017), (d); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995).  The fact that a claimant has established status as a Veteran for other periods of service (e.g., a prior period of active duty) does not obviate the need to establish that he is also a Veteran for purposes of the period of ACDUTRA where the claim for benefits is based on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415 (1998).  

Under VA law, type II diabetes mellitus and prostate cancer are diseases presumed to be associated with herbicide agent exposure.  38 U.S.C. § 1116 (2014); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e) (2017).  If herbicide exposure is found by means other than serving in Vietnam, the presumptions of this regulation regarding disabilities being caused by the herbicide agent (as defined by 38 C.F.R. § 3.307 (a)(6)) still apply.  Moreover, although at least 90 days of service are required for presumptive service connection for chronic diseases generally, "[a]ny period of service is sufficient for the purpose of establishing the presumptive service connection of a specified disease under the conditions listed in § 3.309[](e)."  38 C.F.R. § 3.307(a)(1).

Here, the Veteran asserts that he developed disabilities including prostate cancer and diabetes mellitus as the result of exposure to herbicides during a period of reserve training at Fort Chafee, Arkansas in August 1968.  

The Veteran's VA treatment records reflect diagnoses of prostate cancer and diabetes mellitus type II.  See, e.g., May 2016 VA Hematology And Oncology Outpatient Note (reflecting a diagnosis of "prostate cancer with biochemical relapse"); December 2015 VA Physical Medicine Rehab Outpatient Note (reflecting an active problem list including "Carcinoma of prostate" and "Diabetes mellitus"); May 2009 VA Agent Orange Program Note (reflecting diagnoses including "Prostate cancer s/p radiation" and "Type 2 diabetes mellitus").  

The RO was unable to verify the dates and locations of the Veteran's ACDUTRA service.  However, the Veteran's available personnel records include a military earnings report that indicates he served on reserve duty in August 1968.  Additionally, he has submitted an affidavit from his brother-in-law reflecting that the Veteran "travel[led] to Arkansas to fulfill his reserve duty obligation" in 1968.  Moreover, a May 2013 memorandum from the Joint Services Records Research Center (JSRRC) determined that, although the Veteran was "not on active duty during the time he claims he was exposed to Agent Orange while stationed at Ft. Chaffee, Arkansas . . . [,] U.S. Army Reserve Assignment or Transfer Orders dated August 16, 1968, . . . clearly show[] the [V]eteran was on reserve duty for annual training."  See May 2013 JSRRC Memorandum.  Accordingly, the Board finds that the available evidence establishes that the Veteran had ACDUTRA service at Fort Chaffee in August 1968.  

The Veteran additionally submitted documentation regarding a December 2006 report prepared for the U.S. Army Research Office, Office of the Under Secretary of Defense, authored by Alvin Young, Ph.D. titled "The History of the US Department of Defense Programs for the Testing, Evaluation, and Storage of Tactical Herbicides" (available at http://oai.dtic.mil/oai/oai?verb=getRecord&
metadataPrefix=html&identifier=ADA534602, last accessed October 18, 2017), which determined that testing of herbicides was conducted by aerial application of desiccants, including "tactical herbicides Orange and White" at Fort Chaffee near Fort Smith, Arkansas during the period from July 1967 to October 1967 as part of a "comprehensive short-term project to evaluate desiccants and herbicidal mixtures as rapid-acting defoliants."  

Significantly, the Veteran asserts that his exercises at Fort Chafee required significant exposure to "intense woods/vegetation."  See November 2009 Statement in Support of Claim.  The Board finds no reason to doubt the credibility of the Veteran in this regard.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility determinations are within the purview of the Board).  See, too, 38 U.S.C. § 1154(a) (2014) (reflecting that due consideration is to be given to the places, types, and circumstances of a claimant's service).

Further, the Veteran has submitted the May 2015 medical opinion of A.A., M.D. finding that his diagnosed diabetes mellitus was at least as likely as not related to exposure to herbicides, including specifically at Fort Chafee, Arkansas.  See May 2015 Medical Opinion of A.A., M.D.  Based on a complete review of the Veteran's claims file and additional medical treatise evidence, Dr. A.A. indicated that the Veteran's August 1968 exposure to vegetation treated with herbicides less than a year prior, from July 1967 to October 1967, led directly to his development of diabetes.  See id. (discussing the "recognized link between herbicide exposure and development of diabetes mellitus").

Additionally, the Veteran's representative submitted treatise evidence supporting the contention that the Dioxin contained in the tactical herbicides sprayed in Fort Chaffee during 1967 constituted a "persistent organic pollutant[s] that . . . is not water-soluble and does not degrade easily," and thus was still present several months later during the Veteran's period of ACDUTRA.  See June 2015 Letter from the Veteran's Representative (attaching an August 2011 report from the Aspen Institute discussing the health effects of Agent Orange).  See also Mattern v. West, 12 Vet. App. 222, 228 (1999) (holding that that a medical article or treatise "can provide important support when combined with an opinion of a medical professional"); Sacks v. West, 11 Vet. App. 314, 217 (1998); Wallin v. West, 11 Vet. App. 509, 514 (1998).

Taken together, the Department of Defense verification of the use of tactical herbicides at Fort Chaffee between December 1966 and October 1967, the medical opinion linking the Veteran's disability to herbicide exposure during his August 1968 ACDUTRA service at Fort Chaffee, and the treatise evidence supporting the continued presence of herbicides at the site in the months following the aerial application of tactical herbicides, tend to support the conclusion that the Veteran was exposed to herbicides.  Furthermore, there is no affirmative evidence to the contrary.  Accordingly, in light of the foregoing and affording the Veteran the benefit of the doubt, the Board finds that the evidence is at least in a state of relative equipoise as to whether the Veteran was exposed to herbicides during his August 1968 ACDUTRA service at Fort Chaffee.  

As exposure to herbicide agents such as Agent Orange is established, the Veteran is entitled to service connection for prostate cancer and diabetes mellitus, type II, on a presumptive basis under 38 C.F.R. § 3.309(e).  Accordingly, the Veteran's claims of entitlement to service connection for prostate cancer and diabetes mellitus, type II, are granted.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

The Veteran has current diagnoses of hypertension; peripheral vascular and arterial disease; a low back disability, including degenerative disc disease of the lumbar spine with stenosis; and degenerative joint disease (arthritis) of multiple joints, including of the cervical spine, lumbar spine, and right knee.  See, e.g., December 2008 Clinical and Non-Invasive Cardiology Office Note (reflecting that an MRI of the lumbosacral spine was "consistent with degenerative joint disease); January 2009 Premier Surgery Center Initial Evaluation Report (noting that a recent MRI revealed "degenerative lumbar changes"); February 2009 Premier Surgery Center Examination Note (reflecting a diagnosis of lumbar spinal stenosis); April 2009 Clinical and Non-Invasive Cardiology Office Note (reflecting diagnoses including "Severe peripheral arterial disease"); May 2009 VA Agent Orange Program Note (reflecting diagnoses including hypertension, peripheral vascular disease, and degenerative joint disease (DJD) of the lumbar spine); July 2012 Primary Care Clinic Note (reflecting an active problem list including hypertension); September 2015 VA Interdisciplinary Team Follow-Up Note (reflecting an active problem list that includes degenerative joint disease (DJD)); October 2015 VA Problem List (noting that the Veteran has an active diagnoses of benign essential hypertension; osteoarthritis (DJD) of the "lower back, neck"; and peripheral vascular disease); November 2015 VA Neurology Outpatient Consultation Note (reflecting a diagnostic impression of peripheral vascular disease ("PVD") status post "aortobifem and bilateral groin wound washout in 8/2015"); December 2015 Primary Care Note (reflecting that the Veteran has "chronic pain from arthritis in multiple joints"); December 2015 VA Primary Care Clinic Correspondence (noting radiographic evidence of right knee arthritis); January 2016 VA Pain Management Note (reflecting a diagnosis of right knee osteoarthritis); April 2016 VA Pain Medicine Note (reflecting a diagnosis of lumbar spine degenerative disc disease with "neural foraminal stenosis on the right at L5-S1"); May 2016 VA Dermatology Clinic Note (reflecting current problems including peripheral vascular disease, atherosclerosis of arteries of the extremities, benign essential hypertension, and osteoarthritis).

In her May 2015 medical opinion, Dr. A.A. determined that the Veteran's hypertension and peripheral vascular and arterial diagnoses were more likely than not related to his diabetes mellitus.  See May 2015 Medical Opinion of A.A., M.D.  In support of this finding, Dr. A.A. cited medical treatise evidence discussing the "well established links . . . between diabetes and the development of hypertension and peripheral vascular disease," which when viewed in conjunction with the Veteran's medical history, indicated a clear association between the Veteran's diabetes and his hypertension and peripheral vascular and arterial disabilities.  See id.  

As concerning the Veteran's arthritis and lumbar spine disorder, Dr. A.A. noted medical scholarship indicating a causative relationship between diabetes and both arthritis and lumbar spinal stenosis.  See id. (excerpting medical treatises reflecting that diabetes "affect[s] many types of connective tissues, including bone and cartilage" and also "causes musculoskeletal changes that lead to . . .joint damage").  Based on her medical expertise, in light of the cited treatises, and based on a complete review of the Veteran's claims file and pertinent medical evidence contained therein, Dr. A.A. opined that it is at least as likely as not that the Veteran's arthritis and lumbar spine disability were caused by his diabetes.  See id.  

The Board finds Dr. A.A.'s May 2015 medical opinion to be highly probative as it represents the informed conclusions of a physician with relevant expertise, is based on a review of the claims file and all pertinent medical and lay evidence of record, and is supported by a clear, well-reasoned explanation with citations to both the evidence of record and relevant medical treatises.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning); Prejean v. West, 13 Vet. App. 444, 448 (2000) (holding that the Board may determine the probative value of medical opinions based on their detail and persuasiveness, and the physicians' access to a Veteran's medical records).  Accordingly, the May 2015 Medical Opinion of A.A., M.D. carries significant probative weight in the Board's determination.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Moreover, there is no medical opinion evidence to the contrary.

In sum, the Veteran has current diagnoses of hypertension, peripheral vascular and arterial disease, a lumbar spine disability, and arthritis, which have been attributed by competent medical evidence to his now-service-connected diabetes mellitus.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448 (stating that establishing secondary service connection requires evidence showing that a current disability was caused or aggravated by a service-connected disability). 


The Board will therefore resolve doubt in favor of the Veteran and grant the claims for service connection for hypertension, peripheral vascular and arterial disease, a lumbar spine disability, and arthritis.  See 38 U.S.C. § 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.310 (2017).


ORDER

Entitlement to service connection for diabetes mellitus, type II, is granted.  

Entitlement to service connection for prostate cancer is granted.

Entitlement to service connection for hypertension, as secondary to service-connected diabetes mellitus, is granted.  

Entitlement to service connection for a peripheral vascular/arterial disorder, as secondary to service-connected diabetes mellitus, is granted.  

Entitlement to service connection for arthritis, as secondary to service-connected diabetes mellitus, is granted.  

Entitlement to service connection for a lumbar spine disability, as secondary to service-connected diabetes mellitus, is granted.  


REMAND

Unfortunately, the Veteran's remaining claims of entitlement to service connection for a skin disorder and entitlement to SMC based on the need for regular aid and attendance or housebound status must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.


The Veteran asserts that he developed a skin disorder (claimed as acne/chloracne) as the result of exposure herbicides during his active service.  He additionally asserts that he sought treatment for this skin disability shortly after his discharge at the Washington, DC VA Medical Center.  See, e.g., May 2009 Report of Contact; March 2009 Letter from the Veteran to his Congressional Representative (stating that, "[b]ack in the early 1970's [he] visited the veterans hospital (Washington D.C.) and [he] was diagnosed with acne").  VA has determined that medical records from the Washington D.C. VA medical center dated from 1964 to 1979 are not available as they "were disposed of based on the 15 year retention guidelines."  See July 2009 VA Notification Letter.  See also O'Hare v. Derwinski, 1 Vet. App. 365 (1991) (where there a Veteran's service treatment records are unavailable through no fault of his own, there is a heightened duty to assist in developing a claim, to provide reasons or bases for any adverse decision rendered without the benefit of these records, and to consider the benefit-of-the-doubt doctrine).  

When service treatment records, VA records, or records from another government agency are missing, VA has a heightened duty to satisfy the duty to assist.  Under such circumstances, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Further, the Veteran is competent to report receiving treatment for a skin condition shortly after his discharge.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

As such, given his contentions regarding a relationship between his asserted disabilities and his active service, considering the Board's determination herein that the Veteran was exposed to herbicides during a period of ACDUTRA in August 1968, and in light of VA's heightened duty to assist in this case, the Board finds the evidence of record meets the low threshold of an "indication" that the claimed skin disability has a causal connection or association with service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Therefore, remand is required so that he may be afforded an appropriate VA examination for an opinion as to the nature and likely etiology of his claimed skin disability. 

Finally, the issue of entitlement to SMC based on the need for regular aid and attendance or housebound status is, at least in part, dependent on the assignment of ratings to the claims granted herein.  See 38 U.S.C. § 1114(l), (s) (2014); 38 C.F.R. § 3.350(b), (i) (2017).  See also Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As well, any potential grant of the remanded issue could result in a higher overall disability rating.  See id.  Therefore, after the AOJ has assigned ratings to the newly granted service connection claims and completed the additional development requested herein with regard to the remanded service connection claim, and upon completion of any additional necessary development, the claim of entitlement to SMC based on the need for regular aid and attendance or housebound status should be readjudicated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims folder any outstanding VA treatment records. 

2.  Thereafter, upon receipt of all additional records, and any additional notification and/or development deemed warranted, schedule an appropriate VA compensation examination to assist in determining the nature and etiology of his claimed skin disorder.

The skin examination should be conducted during an exacerbation or active phase of the veteran's skin condition, if possible, in coordination with the Veteran, in order to accurately determine the nature and current severity of his skin condition. 

If the Veteran has a period of exacerbation of the disability before the VA examination can be scheduled, or if the examination cannot be scheduled in conjunction with an exacerbation, he should be advised of alternative ways to present evidence of the nature and severity of his service-connected skin condition, i.e., photographs. 

Efforts to schedule the Veteran for an examination during an active period of his recurrent skin condition must be documented, and such documentation associated with the claims file.

The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All diagnostic testing or evaluation deemed necessary should be conducted and the results reported.

After eliciting a full history from the Veteran, conducting a complete review of the claims file, performing an examination of the Veteran, and completing any clinically indicated diagnostic testing, the examiner should diagnose and describe in detail all current skin disorders found to be present.


As to each skin disorder identified on examination or diagnosed during the pendency of the claim, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such skin disorder had its clinical onset during a qualifying period of active military service (whether on active duty, ACDUTRA or INACDUTRA) or is in any way related or attributable to any in-service disease, event, or injury, to specifically include his exposure to herbicides at Fort Chaffee in August 1968.  

The examiner should note that the Veteran's exposure to herbicides has been established by virtue of the Board's decision above.  Additionally, the Board advises that the examiner may not rely solely on the fact that a given disability is not on the presumptive list of diseases associated with herbicide exposure.  Rather, the evaluating clinician must opine as to whether or not there is a direct relationship between any diagnosed skin condition and the Veteran's in-service herbicide exposure and must provide specific reasons in support of the opinion, to include, as relevant, why any statistical or medical studies are found to be persuasive or unpersuasive, whether there are any other risk factors that might be the cause of the Veteran's disability, and whether the condition has manifested itself in an unusual manner.

The examiner must specifically consider and address any relevant records of treatment for skin conditions, to include any relevant VA treatment records or private treatment records diagnosing skin conditions.  Additionally, for the purpose of rendering this opinion, the examiner should accept as true the Veteran's contentions concerning his treatment for a skin disability at the Washington D.C. VA Medical Center shortly following his discharge from service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In this regard, the Board emphasizes that the Veteran is competent to report his symptoms and history, and such statements by the Veteran regarding symptomatology and medical history must be specifically acknowledged and considered in formulating any opinions concerning the onset and severity of any identified disability.  If the Veteran's reports regarding his history of symptoms of and treatment for any diagnosed disability are rejected, the examiner must provide a reason for doing so.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the Veteran's claims on appeal, to include the issue of entitlement to SMC based on the need for regular aid and attendance or housebound status.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


